Citation Nr: 1513969	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the October 1971 rating decision's omission of a separate rating for tender right clavicle scar should be revised or reversed on the basis of clear and unmistakable error.

2.  Whether the November 1974 rating decision's discontinuance of a separate 10 percent rating for injury to right subclavian vein and jugular vein should be revised or reversed on the basis of clear and unmistakable error.

3.  Whether the October 1971 rating decision's omission of a grant of service connection for shell fragment wounds of muscle groups XX and XXI should be revised or reversed on the basis of clear and unmistakable error.


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971; and he is a Vietnam combat Veteran.  Commendations and awards include a Combat Infantry Badge, a Purple Heart Medal, and an Army Commendation Medal with V device (lst Oak Leaf Cluster).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that, in pertinent part, found no clear and unmistakable error in its October 1971 and November 1974 rating decisions.


FINDINGS OF FACT

1.  In a rating decision dated in October 1971, the RO granted service connection for "scar, shell fragment wound residuals, subclavicular region with FCC right clavicle with right thoracic outlet syndrome" with a rating of 40 percent under the provisions of Diagnostic Code 5303; and service connection for injury to right subclavian vein and jugular vein with a rating of 10 percent under Diagnostic Code 7199-7121.   The Veteran did not appeal those decisions.

2.  In a rating decision dated in November 1974 the RO complied with procedural regulations when it discontinued the 10 percent rating for injury to right subclavian vein and jugular vein, which reduced the Veteran's combined rating from 70 percent to 60 percent.

3.  Based on the facts and law as they were known at the time of the October 1971 rating decision, the omission of a separate rating for tender right clavicle scar and a separate rating for shell fragment injury to muscle group XX or muscle group XXI was not clear and unmistakable error.

4.  Based on the facts and law as they were known at the time of the November 1974 rating decision, the discontinuance of the 10 percent rating for injury to right subclavian vein and jugular vein was not clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The omission of a separate rating for scar (right clavicle) in the October 1971 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 355 (West 1970); 38 C.F.R. § 3.105 (1971).

2.  The RO's discontinuance of the 10 percent rating for injury to right subclavian vein and jugular vein in its November 1974 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 355 (West 1970); 38 C.F.R. § 3.105(e) (1974).

3.  The RO's omission of a separate rating for shell fragment injury to muscle group XX and muscle group XXI in its October 1971 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 355 (West 1970); 38 C.F.R. §§ 3.105 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

A previous RO determination that was final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).  

Clear and unmistakable error is established when the following conditions have been met:  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator at the time of the final decision, or (2) the statutory or regulatory provisions extant at the time of the final decision were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  Second, the alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Third, the undebatable error of fact or law must have "manifestly changed the outcome" of the decision.  Russell, 4 Vet. App. at 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed" outcome language in Russell, supra).  A determination that there was CUE must be based on the record and law as it existed at the time the contested final decision was issued.  See Damrel v. Brown, 6 Vet. App. 242, 245, citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

A breach of a duty to assist in the final decision being collaterally attacked cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  A change in interpretation of law or a Department of Veterans Affairs issue cannot support a subsequent allegation of error.  38 C.F.R. § 3.105.

Facts and Analysis

A. Separate 10 percent rating for right clavicle scar

In May 1970 the Veteran, while in combat with the enemy, sustained a shell fragment wound to the right chest just below the right clavicle.  In July 1971 he separated from active duty service.

On VA special orthopædic examination in September 1971 the examiner found a 9 by 1 inch scar just below the right clavicle extending for a distance of six inches below the right clavicle and parallel to the clavicle; and described the scar as "tender throughout."  The examiner added that the scar was "especially tender in the center of the scar below the clavicle."

In a rating decision dated in October 1971 the RO granted service connection for "scar, shell fragment wound residuals, subclavicular region with FCC right clavicle with right thoracic outlet syndrome" with a rating of 40 percent under the provisions of Diagnostic Code 5303 which, then and now, provide for evaluation of Muscle Group III (intrinsic muscles of the shoulder girdle).  See 38 C.F.R. § 4.73, Diagnostic Code 5303.  

In correspondence dated in October 2010 the Veteran's representative contended that, at the time of the October 1971 rating decision, a separate rating was warranted for the Veteran's 9 by 1 inch tender right clavical scar.

The Rating Schedule in effect at the time of the 1971 rating decision provided for a 10 percent rating for superficial, tender and painful scar on objective demonstration under the provisions of Diagnostic Code 7804; and including the following:

NOTE:  The 10 percent rating will be assigned, when the requirements are met, even though the location may be on tip of finger or toe, and the rating may exceed the amputation value for the limited involvement.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Veterans Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  

While the Veteran's right clavicle shell fragment wound disability included a tender scar in 1971, VA's practice at the time of the October 1971 rating decision (which was prior to Esteban) was to rate the disability based on its predominant impairment, which in this case was done under the right shoulder girdle provisions of Diagnostic Code 5303.  Although the scar was not separately rated in the October 1971 rating decision, the RO clearly identified the disability first and foremost as a scar and took all symptomatology into account in the assigned maximum 40 percent rating.  As the argument is merely a disagreement as to how the facts were evaluated in the October 1971 rating decision, the second criterion for a finding of clear and unmistakable error in the October 1971 rating decision's exclusion of a separate rating for right clavicle scar, itself, are not met.  See also 38 C.F.R. § 3.105 (providing that the provisions of part (a) [CUE] apply except where . . . there is a change in interpretation of law or a Department of Veterans Affairs issue).  

B. 10 percent rating for injury to right subclavian vein and jugular vein

In a rating decision dated in October 1971 the RO granted service connection for injury to right subclavian vein and jugular vein with a rating of 10 percent under Diagnostic Code 7199-7121.  In a November 1974 rating decision the RO "discontinued" the rating, which resulted in a combined reduction in rating from 70 percent to 60 percent effective February 1, 1975.  

In correspondence dated in October 2010 the Veteran's attorney contended that the RO's discontinuance, in its November 1974 rating decision, of the 10 percent rating for right subclavian vein and jugular vein was clear and unmistakable error.  The Veteran's attorney specifically argues that there was no evidence of improvement at the time of the 1974 reduction, and that the Veteran was not given notice of the reduction or his appeal rights.

VA regulations in effect at the time of the 1974 rating action provided as follows:

where the reduction in evaluation of a service-connected disability . . . is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from date of notice to the payee expires.  The Veteran will be notified at his latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.

See 38 C.F.R. § 3.105(e) (as in effect in November 1974).

As for the attorney's argument that the Veteran was not given required notice of the 1974 rating reduction, review of the record reveals that in November 1974 the Veteran was sent the requisite notice of the discontinued 10 percent rating for right subclavian vein and jugular vein, and apprised of his appeal rights, in November 1974.  Although VA regulations now require that a proposed rating be sent before the rating decision effecting the reduction, that was not the law in 1974.  As the law was correctly applied, the first criterion for a finding of clear and unmistakable error in the November 1974 rating reduction are not met.

As for the argument that the reduction was erroneous because there was no evidence of improvement at the time of the November 1974 rating decision, the evidence at that time included the report of a September 1974 VA examination; which contains a detailed account of all findings related to the right shoulder girdle.  Just as at the time of the 1971 decision, no residual vein impairment was reported by the Veteran or detected by the examiner; so the evidence of record in 1974 did not support the separate vein rating.  Moreover, applicable law at that time provided for a reduction in evaluation "if considered warranted"; so it was within the 1974 rater's discretion as to how to the facts were evaluated.  The alleged error is therefore not "undebatable;" not merely a "disagreement as to how the facts were weighed or evaluated."  See Russell, 3 Vet. App. 310, 313-14 (en banc).  The Board accordingly finds, with regards to this argument, that the second criterion for a finding of clear and unmistakable error in the November 1974 discontinuance of the 10 percent rating for right subclavian vein and jugular vein are not met.

C. Separate rating for muscle groups XX and XXI

As stated before, in a rating decision dated in October 1971 the RO granted service connection for "scar, shell fragment wound residuals, subclavicular region with FCC right clavicle with right thoracic outlet syndrome" with a rating of 40 percent under the provisions of Diagnostic Code 5303.  Although a 20 percent rating was available under Diagnostic Code 5321, the maximum rating under that code was 20 percent and thus the failure to assign a rating under that code, pre-Esteban, was not CUE.  Indeed, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim. Id. at 170.  Thus, based on the evidence of record at the time of its October 1971 rating decision, the RO was correct in not conjuring a separate rating for shell fragment injury to muscle group XX and muscle group XXI.  


ORDER

As the October 1971 rating omission of a separate rating for scar (right clavicle) was not clear and unmistakable error, the appeal is denied.

As the November 1974 rating discontinuance of a 10 percent rating for injury to right subclavian vein and jugular vein was not clear and unmistakable error, the appeal is denied.

As the October 1971 rating omission of a separate rating for shell fragment injury to muscle group XX and muscle group XXI was not clear and unmistakable error, the appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


